              Case 2:19-cr-00146-JCC Document 201 Filed 08/28/20 Page 1 of 2




 1                                                  THE HONORABLE JOHN C. COUGHENOUR
 2
 3
 4
 5
 6
 7
                               UNITED STATES DISTRICT COURT
 8                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9
10   UNITED STATES OF AMERICA,                           )   No. CR 19-0146JCC
                                                         )
11                    Plaintiff,                         )
                                                         )   NOTICE OF INTERLOCUTORY
12               v.                                      )   APPEAL TO THE NINTH CIRCUIT
                                                         )   COURT OF APPEALS
13   MARIE CHRISTINE FANYO-                              )
     PATCHOU, RODRIGUE FODJO                             )     Clerk’s Action Required
14   KAMDEM, AND CHRISTIAN FREDY                         )
     DJOKO,                                              )
15                                                       )
                      Defendants.
16
17          Notice is hereby given that the defendants, Marie Christine Fanyo-Patchou, by her

18   attorneys, Neil M. Fox and Michael P. Iaria, Rodrigue Fodjo Kamdem, by his attorneys
19
     Cynthia Jones and Robert Flennaugh II, and Christian Fredy Djoko, by his attorneys
20
     Jennifer E. Wellman, Gregory Geist and Ann Wagner, appeal to the United States Court
21
     of Appeals for the Ninth Circuit, the district court’s ORDER denying the Defendants’
22
23   amended motion to dismiss the indictment based upon a facial challenge to the
24   constitutionality of 18 U.S.C. § 2261A(2)(B) The order was entered on August 19, 2020
25
26

                                                                       FEDERAL PUBLIC DEFENDER
       NOTICE OF INTERLOCUTORY APPEAL TO                                  1601 Fifth Avenue, Suite 700
       THE NINTH CIRCUIT COURT OF APPEALS                                           Seattle, WA 98101
       (US v. Fanyo-Patchou et al., CR 19-146 JCC) - 1                                 (206) 553-1100
              Case 2:19-cr-00146-JCC Document 201 Filed 08/28/20 Page 2 of 2



     (Dkt. No. 197) by the Honorable John C. Coughenour of the United States District Court
 1
 2   for the Western District of Washington. A copy of the ORDER is attached.

 3          DATED this 28th day of August 2020.
 4
                             Respectfully submitted,
 5
                                      s/ Gregory Geist
 6                                    s/ Ann Wagner
 7                                    s/ Jennifer E. Wellman
                                      Attorneys for Christian Fredy Djoko
 8                                    Address: Federal Public Defender’s Office
                                      1601 Fifth Avenue, Suite 700
 9                                    Seattle, Washington 98101
10
                                      s/ Robert Flennaugh II
11                                    s/ Cynthia Jones
                                      Attorneys for Rodrigue Fodjo Kamdem
12
                                      Address: Cynthia B Jones
13                                    Jones Legal Group, LLC
                                      1200 Fifth Ave. Suite 625
14                                    Seattle, Washington 98101
15
                                      s/ Robert Flennaugh , II
16                                    Law Office of Robert Flennaugh II
                                      810 Third Ave. Suite 500
17                                    Seattle, Washington 98104
18
                                      s/ Neil M. Fox
19                                    s/ Michael P. Iaria
                                      Attorneys for Marie Christine Fanyo-Patchou
20                                    Address: Neil M. Fox
21                                    Law Office of Neil Fox PLLC
                                      2125 Western Avenue, Suite 330
22                                    Seattle, Washington 98121
23
                                      s/ Michael P. Iaria
24                                    Law Office of Michael Iaria, PLLC
                                      1000 Second Avenue, Suite 3140
25                                    Seattle, Washington 98104
26

                                                                   FEDERAL PUBLIC DEFENDER
       NOTICE OF INTERLOCUTORY APPEAL TO                              1601 Fifth Avenue, Suite 700
       THE NINTH CIRCUIT COURT OF APPEALS                                       Seattle, WA 98101
       (US v. Fanyo-Patchou et al., CR 19-146 JCC) - 2                             (206) 553-1100
